Citation Nr: 1421450	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-11 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of L5-S1 (claimed as low back), including as secondary to right knee patellofemoral syndrome.  

2.  Entitlement to service connection for left knee strain, including as secondary to right knee patellofemoral syndrome.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO); which denied, in pertinent part, service connection for degenerative disc disease of L5-S1 (claimed as low back), secondary to service-connected patellofemoral syndrome, right knee; and service connection for left knee strain secondary to service-connected patellofemoral syndrome, right knee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2011 substantive appeal (Form 9) the Veteran requested a Travel Board hearing at his local office.  In November 2013 he was scheduled for a Board hearing; however, it appears that the letter notifying him of the scheduled hearing was not properly addressed.  See, e.g., Veteran's February 2010 notice of disagreement, and correspondence from Veteran dated in November 2011.  Notification for VA purposes is written notice sent to the claimant's last address of record. 38 C.F.R. § 3.1(q).  As the Veteran has not withdrawn his request for a Travel Board hearing, remand for re-scheduling of the requested hearing in accordance with 38 C.F.R. § 20.704 is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Update VA systems to reflect the Veteran's current address of record as expressed in November 2011 correspondence from him, (or more currently if that information becomes available).  

2.  After completion of step 1, schedule the Veteran for a hearing before a member of the Board at the RO, consistent with current procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



